DETAILED ACTION
This action is response to application number 17/406,898, dated on 08/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12, 15-17, 20-21, 23-24, 27 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Hussein et al. (US 2020/0228194A1).


Claims 1, 9, Hussein discloses a method for wireless communication at a relay user equipment (UE) (relay node/BS/UE; Fig. 2, el. 40; This ground node/base station 40 can be on any form of UE, UE-Relay-to-Network, the buffer, or a remote BS; ¶58; In this embodiment the terrestrial node 40 is realized as a base station, wherein it should be noted that such a node can also be realized as user equipment comprising the below discussed transceivers; ¶90), comprising: 
receiving, from a base station (satellite; Fig. 2, el. 10), configuration information that indicates the relay UE is to relay uplink communications from at least a first UE (a first UE; Fig. 2, el. 22; The user equipment 22, e.g., a smartphone or another mobile device; ¶89) to the base station (configuring relay node/BS/UE (Fig. 2, el. 40) to relay uplink communication and retransmissions from UE (Fig. 2, el. 22) as shown in Figs. 2-6;  The below embodiments are based on the assumption, that the base station 40 receives the redundancy versions sent from the satellite/HAP 10 via a dedicated wideband channel. The dedicated wideband channel has a good C/M due to better antenna matching or aligning when compared to the user equipment. This dedicated wideband channel is used to transmit the RVS (RV0) for decoding if needed (as well as RV1, RV2, . . . ). According to another embodiment, one beam sent by the satellite 10 suffices, if the donor base station may schedule dedicated transmission resolve grounds for the intended UE RV0 and different transmission resource grounds for the relay/base station/buffer 40 RV1, RV2, . . . . The temporary user equipment ID (coupled with the antenna user equipment ID) shall be used to decode the received transport block (together with the RVS); ¶74), and that indicates a first subset of a sequence of redundancy version IDs associated with communications of the first UE and a second subset of the sequence of redundancy version IDs that are to be used for relayed uplink communications, wherein the first subset and the second subset are non-overlapping (non-overlapping RVs with different bits and sequences) (the first subset of redundancy version IDs (RVs) comprising exemplary RV1 and/or RV2 are associated with communications of the UE 22 to relay node 40 and a second subset of the sequence of redundancy version IDs (RVs) comprising exemplary RV0 are to be used for relayed communications to and from satellite 10 according to Fig. 2;  In parallel, the first redundancy version RV0 is generated based on the data packet RV0 by the ARQ controller and transmitted using the wideband signal W1 from the gateway 30 to the satellite 10, such that same can forward the redundancy version RV0 to the base station 40 using the communication link D3. This means, that the downlink for RV0 is covered by the satellite 10, while RV1, RV2, . . . are covered by a dual-connected remote base station. This means, that RV1, RV2, RV3, . . . are regenerated from a correctly received RV0 at the remote base station 40. Alternatively, the first redundancy version RV0 may be generated by the HARQ controller of the base station 40. In this case, the satellite 10 just receives the data packet RV0 and transmits the data packet RV0 to the user equipment 22 and in parallel to the base station 40 using the two communication links D2 and D3. In order to ensure, that the redundancy versions are correctly received by the base station 40, a stable connection, like a DC- or -MC communication may be used. The redundancy versions RV0, RV1, RV2, . . . may be buffered within a memory of the base station 40; ¶61; To sum up, the DL for RV0 is covered by the Satellite 10, while RV1, 2, . . . are covered by a dual connected remote base station 40 which regenerates the RVs 1, 2, 3, . . . from a correctly received RV0 at the remote BS; ¶62; using RV0 by UE 22 and RV1 and RV2 by relay node/base-station 40; if the donor base station may schedule dedicated transmission resolve grounds for the intended UE RV0 and different transmission resource grounds for the relay/base station/buffer 40 RV1, RV2; ¶74);
receiving, from the first UE (UE; Fig. 2, el. 22; ¶89), a first uplink communication having a first  redundancy version ID from the first subset of the sequence of redundancy version IDs (receiving the UE uplink transmission as shown in Fig. 6 and through the RV1 or RV2 covered by relay node/BS/UE in communication with UE 22 as shown in Fig 2; This means, that the downlink for RV0 is covered by the satellite 10, while RV1, RV2, . . . are covered by a dual-connected remote base station. This means, that RV1, RV2, RV3, . . . are regenerated from a correctly received RV0 at the remote base station 40. Alternatively, the first redundancy version RV0 may be generated by the HARQ controller of the base station 40. In this case, the satellite 10 just receives the data packet RV0 and transmits the data packet RV0 to the user equipment 22 and in parallel to the base station 40 using the two communication links D2 and D3. In order to ensure, that the redundancy versions are correctly received by the base station 40, a stable connection, like a DC- or -MC communication may be used. The redundancy versions RV0, RV1, RV2, . . . may be buffered within a memory of the base station 40; ¶61; To sum up, the DL for RV0 is covered by the Satellite 10, while RV1, 2, . . . are covered by a dual connected remote base station 40 which regenerates the RVs 1, 2, 3, . . . from a correctly received RV0 at the remote BS; ¶62; using RV0 by UE 22 and RV1 and RV2 by relay node/base-station 40; if the donor base station may schedule dedicated transmission resolve grounds for the intended UE RV0 and different transmission resource grounds for the relay/base station/buffer 40 RV1, RV2; ¶74); and 
transmitting, to the base station (satellite; Fig. 2, el. 10), the first uplink communication with a second redundancy version ID from the second subset of the sequence of redundancy version IDs (transmitting/relaying the received UE uplink communication (Fig. 6) by relay node/BS/UE 40 through the RV0 covered by relay node/BS/UE in communication with satellite 10 as shown in Fig 2; This means, that the downlink for RV0 is covered by the satellite 10, while RV1, RV2, . . . are covered by a dual-connected remote base station. This means, that RV1, RV2, RV3, . . . are regenerated from a correctly received RV0 at the remote base station 40. Alternatively, the first redundancy version RV0 may be generated by the HARQ controller of the base station 40. In this case, the satellite 10 just receives the data packet RV0 and transmits the data packet RV0 to the user equipment 22 and in parallel to the base station 40 using the two communication links D2 and D3. In order to ensure, that the redundancy versions are correctly received by the base station 40, a stable connection, like a DC- or -MC communication may be used. The redundancy versions RV0, RV1, RV2, . . . may be buffered within a memory of the base station 40; ¶61; To sum up, the DL for RV0 is covered by the Satellite 10, while RV1, 2, . . . are covered by a dual connected remote base station 40 which regenerates the RVs 1, 2, 3, . . . from a correctly received RV0 at the remote BS; ¶62; using RV0 by UE 22 and RV1 and RV2 by relay node/base-station 40; if the donor base station may schedule dedicated transmission resolve grounds for the intended UE RV0 and different transmission resource grounds for the relay/base station/buffer 40 RV1, RV2; ¶74). 
Hussein does not explicitly disclose in exemplary embodiments implementation in regard to the uplink communications. However, Hussein discloses the relay node/BS/UE 40 (Fig. 2, 6) using RV0 in communications with satellite 10 (Fig. 2, 6) and the relay node/BS/UE 40 (Fig. 2, 6) using RV1 and RV2 in communications with UE as described in ¶61, ¶62 and ¶74 and as shown in Fig. 2. In other words, it is obvious, the relay node/BS/UE 40 (Fig. 2, 6) is able to use RV0 in UL communications with satellite 10 (Fig. 2, 6) and to use RV1 and RV2 in UL communications from UE as described in ¶61, ¶62 and ¶74 and as shown in Fig. 2. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a relay node/BS/UE to use RV0 in UL communications and to use different RVs (RV1, RV2) in reception of the UL communications from UE as taught by Hussein in order to enable an ultra-reliable communication with kind of a relatively low latency requirement (¶99).

Claims 2, 17, Hussein discloses transmitting, to the first UE (UE; Fig. 2, el. 22; ¶89), a feedback indication that acknowledges successful receipt of the first uplink communication (communicating ACK/NACK between UE and the relay node/BS/UE 40; Fig. 2, 6), and wherein the transmitting the first uplink communication with the second redundancy version ID is performed responsive to the transmitting the feedback indication (transmitting/relaying the received UE uplink communication (Fig. 6) by relay node/BS/UE 40 through the RV0 covered by relay node/BS/UE in communication with satellite 10 as shown in Fig 2 after acknowledging the reception of the UE UL communication as shown in Fig. 6; the base station 40 may comprise an uplink HARQ controller at the front end. This controller analyzes the uplink U2 and transmits, in accordance with the receive signal quality or in accordance with detected transmission errors, an information regarding the signal quality or acknowledgement commands or non-acknowledgement commands. The non-acknowledgement commands enable to initiate the user equipment 22 to retransmit the redundancy version of the broken frame as illustrated by the transmission path U5; ¶93; The terrestrial access node 40 (The Relay/Base-Station) has some intelligence to decode all the UL-0 frames, i.e., transmitted from the UE 22 to the Terrestrial node 40, before relaying them to the Satellite. If a transport-block fails, a negative acknowledgement (NACK) is forwarded to the UE 22 over the control (or data) channel of the terrestrial link to the UE; ¶95). 

Claims 5, 12, 20, 27, Hussein discloses receiving a retransmission of the first uplink communication from the first UE (receiving uplink transmission of UE 22 (Fig. 6) by relay node/BS/UE 10), and wherein the retransmission uses a third redundancy version ID (RV1, RV2, RVs) from the first subset of the sequence of redundancy version IDs responsive to a negative-acknowledgment from a second UE, and wherein the retransmission uses the third redundancy version ID from either of the first subset or the second subset of the sequence of redundancy version IDs responsive to an acknowledgment from the second UE (receiving the UE uplink transmission as shown in Fig. 6 and through the RV1 or RV2 covered by relay node/BS/UE in communication with UE 22 as shown in Fig 2 in response to ACK/NACK shown in Fig. 6; This means, that the downlink for RV0 is covered by the satellite 10, while RV1, RV2, . . . are covered by a dual-connected remote base station. This means, that RV1, RV2, RV3, . . . are regenerated from a correctly received RV0 at the remote base station 40. Alternatively, the first redundancy version RV0 may be generated by the HARQ controller of the base station 40. In this case, the satellite 10 just receives the data packet RV0 and transmits the data packet RV0 to the user equipment 22 and in parallel to the base station 40 using the two communication links D2 and D3. In order to ensure, that the redundancy versions are correctly received by the base station 40, a stable connection, like a DC- or -MC communication may be used. The redundancy versions RV0, RV1, RV2, . . . may be buffered within a memory of the base station 40; ¶61; To sum up, the DL for RV0 is covered by the Satellite 10, while RV1, 2, . . . are covered by a dual connected remote base station 40 which regenerates the RVs 1, 2, 3, . . . from a correctly received RV0 at the remote BS; ¶62; using RV0 by UE 22 and RV1 and RV2 by relay node/base-station 40; if the donor base station may schedule dedicated transmission resolve grounds for the intended UE RV0 and different transmission resource grounds for the relay/base station/buffer 40 RV1, RV2; ¶74). 

Claims 6, 21, Hussein discloses receiving, from the base station (satellite; Fig. 2, el. 10), a negative-acknowledgment associated with the first uplink communication (communicating NACK between satellite and base station when an error detected on receiver side of communication; Figs. 2-4, 6); and
retransmitting the first uplink communication to the base station (satellite; Fig. 2, el. 10) using a third redundancy version ID from the second subset of the sequence of redundancy version IDs (retransmitting an uplink communication to the satellite using a different redundancy version ID such as RV1 and RV2 covered by the relay node/BS/UE in communication with satellite as shown in Fig. 3).

Claims 8, 15, 23, 30, Hussein discloses the configuration information includes a first number of instances that the first uplink communication is to be retransmitted prior to a feedback indication from the base station (satellite; Fig. 2, el. 10), and includes a second number of instances that the first uplink communication is to be retransmitted subsequent to a negative-acknowledgment feedback indication from the base station (satellite; Fig. 2, el. 10) (first number of retransmission and second number of retransmission subsequent to a negative-acknowledgment feedback indication from the base station/satellite; If the maximum retransmission counter is expired, a NACK is transmitted to the Gateway 30; ¶66; As a reliable option, the gateway 30, according to embodiments, buffer at the satellite 10 as well as buffer (or regenerate) all the RVS at the relay/base station/buffer 40. Typically, within all above discussed embodiments the RVS in the buffer are saved until an ACK is received or the maximum number or retransmissions is achieved; ¶83; This approach maximizes the number of buffered RVS at the ground relay/base station/buffer 40 until the maximum limit (based on the ground station currently computed congestion level L). Afterwards, buffering at the satellite/HAP may be performed (if needed). Instead of a simple buffer fill level=total amount of RVS, L may be referred directly to the maximum possible RV number and signals this to the satellite/HAP 10. E.g. if L=3, the current relay/base station/buffer can guarantee buffering only for buffering RV0, RV1, RV2, RV3 per each data packet. So that, the satellite 10 buffers the redundancy versions RV4, RV5, RV(n); ¶86; however, without the incorrectly decoded ones Once the failed frame is finally decoded during the HARQ process (assuming a maximum retransmission RVs or possibly decoding after at least 1-RV is sent), the terrestrial access node can forward it to the satellite 10 meaning its correct position in the previously relayed data; ¶95; If CRC error is generated, an upper layer NACK (for ARQ) is generated. For example, all the RVs shall be saved until: maximum timer, maximum retransmission, or ACK is granted; ¶104; The remote relay/BS/buffer directly provides the ACKs to the gateway once they are received. If the maximum retransmission counter is expired, a NACK is transmitted to the Gateway; ¶128); and
the first number of instances and the second number of instances are a same or different number of instances, and wherein the first UE, a second UE, or both are configured to use any redundancy version ID of the sequence of redundancy version IDs subsequent to the negative-acknowledgment feedback indication from the base station (satellite; Fig. 2, el. 10) (using any redundancy version ID of the sequence of redundancy version IDs subsequent to the negative-acknowledgment feedback indication from the base station; Fig. 6 show UE 22 using RVs subsequent to the NACK feedback indication from the relay node/BS/UE 40; The terrestrial access node 40 (The Relay/Base-Station) has some intelligence to decode all the UL-0 frames, i.e., transmitted from the UE 22 to the Terrestrial node 40, before relaying them to the Satellite. If a transport-block fails, a negative acknowledgement (NACK) is forwarded to the UE 22 over the control (or data) channel of the terrestrial link to the UE. The terrestrial access node 40 keeps asking for the redundancy versions of the incorrectly decoded frame from the UE 22 until either the RV buffer finishes or the frame is correctly decoded; ¶95). 

Claim 16, the limitation of claim 16 analyzed with respect to claim 1 the further limitation of claim 16 disclosed by Hussein, an apparatus for wireless communication at a relay user equipment  (UE) (relay node/BS/UE; Fig. 2, el. 40; This ground node/base station 40 can be on any form of UE, UE-Relay-to-Network, the buffer, or a remote BS; ¶58; In this embodiment the terrestrial node 40 is realized as a base station, wherein it should be noted that such a node can also be realized as user equipment comprising the below discussed transceivers; ¶90), comprising a processor (processor of the relay node/BS/UE; Fig. 2, el. 40; Fig. 5b), memory coupled with the processor (memory of the relay node/BS/UE; Fig. 2, el. 40; Fig. 5b); and instructions stored in the memory and executable by the processor (instructions stored in the memory of the relay node/BS/UE and executed by the processor of the relay node/BS/UE; Fig. 2, el. 40; Fig. 5b; ¶90).

Claim 24, the limitation of claim 24 analyzed with respect to claim 1 the further limitation of claim 24 disclosed by Hussein, apparatus for wireless communication at a first user equipment (UE) (UE; Fig. 2, el. 22; Fig. 5a; ¶89), comprising a processor (processor of the UE; Fig. 2, el. 22; Fig. 5a; ¶89), memory coupled with the processor (memory of the UE; Fig. 2, el. 22 coupled to the processor of the UE; Fig. 2, el. 22; Fig. 5a; ¶89) and instructions stored in the memory and executable by the processor (instructions stored in the memory of the UE; Fig. 2, el. 22 and executed by the processor of the UE; Fig. 2, el. 22; Fig. 5a; ¶89). 

Claims 3-4, 10-11, 18-19 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Hussein et al. (US 2020/0228194A1) in view of Lee et al. (US 2022/0022233 A1).

Claims 3, 10, 18, 25, Hussein does not disclose “wherein the first subset of the sequence of redundancy version IDs are self-decodable at a receiving device”. 
Lee in the same field of endeavor, decodable redundancy version (RV) information (¶8) discloses wherein the first subset of the sequence of redundancy version IDs are self-decodable at a receiving device (Herein, the self-decodable RV information may include information related to RV index 0 or RV index 3; ¶9; Two CWs indicated/allocated by one DCI are mapped to a self-decodable RV (e.g., RV #0, RV #3) and a non-self-decodable RV (e.g., RV #1, RV #2); ¶348)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide first subset of the sequence of redundancy version IDs that are self-decodable at a receiving device as taught by Lee to modify Hussein’s method and system in order to enable a communication system considering services/UEs sensitive to reliability and latency requirement (¶3).

Claims 4, 11, 19, 26, Hussein does not explicitly disclose “wherein the configuration information is received from the base station in radio resource control (RRC) signaling, in a medium access control (MAC) control element, or any combinations thereof”. 
Lee in the same field of endeavor, decodable redundancy version (RV) information (¶8) discloses wherein the configuration information is received from the base station in radio resource control (RRC) signaling, in a medium access control (MAC) control element, or any combinations thereof (The UE for which the PDSCH-rep-mode is configured may determine the value of the RV of CW #1 based on (i) the RV of CW #0 and/or a higher layer configuration (e.g., RRC, MAC-CE); ¶348).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to receive configuration information from the base station in radio resource control (RRC) signaling, in a medium access control (MAC) control element, or any combinations thereof as taught by Lee to modify Hussein’s method and system in order to enable a communication system considering services/UEs sensitive to reliability and latency requirement (¶3).

Claims 7, 13-14, 22 and 28-29 rejected under 35 U.S.C. 103 as being unpatentable over Hussein et al. (US 2020/0228194A1) in view of Cao et al. (US 2017/0288817 A1).

Claims 7, 13, 14, 22, 28, 29, Hussein discloses attempting to decode an initial instance of the first uplink communication from the first UE; transmitting a negative-acknowledgment feedback indication to the first UE responsive to an unsuccessful attempt to decode the initial instance of the first uplink communication; receiving a subsequent instance of the first uplink communication with (an incremented) a redundancy version ID from the first subset of the sequence of redundancy version IDs (decoding the uplink transmission of UE 22 (Fig. 6) by relay node/BS/UE 40 and transmitting NACK to UE 22 and receiving a subsequent instance of the first uplink communication with an redundancy version ID as shown in Fig. 6; the base station 40 may comprise an uplink HARQ controller at the front end. This controller analyzes the uplink U2 and transmits, in accordance with the receive signal quality or in accordance with detected transmission errors, an information regarding the signal quality or acknowledgement commands or non-acknowledgement commands. The non-acknowledgement commands enable to initiate the user equipment 22 to retransmit the redundancy version of the broken frame as illustrated by the transmission path U5; ¶93); 
transmitting an acknowledgment feedback indication to the first UE responsive to successfully decoding the first uplink communication (the relay node/BS/UE 40 (Fig. 6) transmitting an acknowledgment feedback indication to the first UE responsive to successfully decoding; the base station 40 may comprise an uplink HARQ controller at the front end. This controller analyzes the uplink U2 and transmits, in accordance with the receive signal quality or in accordance with detected transmission errors, an information regarding the signal quality or acknowledgement commands or non-acknowledgement commands. The non-acknowledgement commands enable to initiate the user equipment 22 to retransmit the redundancy version of the broken frame as illustrated by the transmission path U5; ¶93); and
discontinuing transmitting feedback to the first UE responsive to the acknowledgment feedback indication (the relay node/BS/UE 40 (Fig. 6)  discontinues transmitting feedback to the first UE responsive to the acknowledgment feedback transmission to UE 22 (Fig. 6) when the relay node/BS/UE 40 (Fig. 6) successfully decodes the first uplink communication; ¶93). 
Hussein does not disclose “receiving a subsequent instance of the first uplink communication with an incremented redundancy version ID from the first subset of the sequence of redundancy version IDs”.
Cao in the same field of endeavor, how to determine the transmission/retransmission attempt and the redundancy version (RV), and/or how to perform the HARQ combining (abstract), discloses receiving a subsequent instance of the first uplink communication with an incremented redundancy version ID from the first subset of the sequence of redundancy version IDs (Fig. 7 shows using RV1 with 1st retransmission, RV2 with 2nd retransmission and so on; In one embodiment, the uplink time-frequency resources are configured in advance as a resource hopping pattern, and the RV is determined using the mapping in table 358 of FIG. 7. Even though the uplink time-frequency resources are configured in advance for the UE, the base station may not know from the uplink time-frequency resource used whether the uplink transmission is an initial transmission or a retransmission. However, the base station can determine whether the uplink transmission is an initial transmission or a retransmission based on the reference signal used, as per table 358 in FIG. 7. If the uplink transmission is an initial transmission, then the base station knows the RV. If the uplink transmission is a retransmission, then the base station can determine the RV once the base station determines whether the retransmission is a first or second or third retransmission, assuming there is a predefined relationship between the number of transmissions/retransmissions and the RV index (e.g. as there is in FIG. 7). The base station may determine whether the retransmission is a first or second or third retransmission in part using the resource hopping pattern, e.g. if the initial transmission was sent two hops earlier, and a first retransmission was sent one hop earlier, then the present retransmission is a second retransmission; ¶82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to receive a subsequent instance of the first uplink communication with an incremented redundancy version ID from the first subset of the sequence of redundancy version IDs as taught by Cao to modify Hussein’s method and system in order to determine the transmission/retransmission attempts and the redundancy versions (RVs) (abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/26/2022